Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 1 of 34 Page ID
                                  #:74361




                        EXHIBIT 9




                       DECLARATION OF JOSHUA S. FURMAN               EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 2 of 34 Page ID
                                  #:74362
                               Atkinson-Baker, Inc.
                                 www.depo.com


 ·1

 ·2· · · · · · · IN THE UNITED STATES DISTRICT COURT

 ·3· · · · · · ·FOR THE CENTRAL DISTRICT OF CALIFORNIA

 ·4
 · ·   ·NATURAL-IMMUNOGENICS CORP.,
 ·5
 · ·   · · · · · · ·Plaintiff,
 ·6·   · · · · · · · · · · · · · · · · · · · Case No.
 · ·   ·vs.· · · · · · · · · · · · · · · · · 8:15-cv-02034-JVS
 ·7·   · · · · · · · · · · · · · · · · · · · (JCGx)
 · ·   ·NEWPORT TRIAL GROUP, et al.,
 ·8
 · ·   · · · · ·Defendants.
 ·9·   ·~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

 10

 11
 · · · · · · · · · · · VIDEOTAPED DEPOSITION OF
 12
 · · · · · · · · · · · · ·RYAN MARK FERRELL
 13

 14· · · · · · · · · · · · GILBERT, ARIZONA

 15· · · · · · · · · · · · OCTOBER 29, 2020

 16· · · · · · · · · · · · · · ·9 A.M.

 17

 18

 19

 20 ATKINSON-BAKER, INC.

 21 (800)288-3376
 · ·www.depo.com
 22

 23
 · ·TRANSCRIBED BY:· SOMMER E. GREENE, RPR, CRR
 24
 · ·FILE NO: AE06E57
 25


                                Ryan Mark Ferrell
                                October 29, 2020                         1
                       DECLARATION OF JOSHUA S. FURMAN               EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 3 of 34 Page ID
                                  #:74363
                                       Atkinson-Baker, Inc.
                                         www.depo.com


·1 APPEARANCES OF COUNSEL

·2
· ·   · · · ·For Plaintiff:
·3
· ·   ·   ·   ·   ·   ·   ·   EMORD & ASSOCIATES, PC
·4·   ·   ·   ·   ·   ·   ·   ·PETER A. ARHANGELSKY, ESQ.
· ·   ·   ·   ·   ·   ·   ·   3210 South Gilbert Road, Suite 4
·5·   ·   ·   ·   ·   ·   ·   Chandler, Arizona 85286
· ·   ·   ·   ·   ·   ·   ·   602.388.8899
·6·   ·   ·   ·   ·   ·   ·   jfurman@emord.com

·7
· · · · · ·For Defendant Newport Trial Group and
·8· · · · ·Scott Ferrell:

·9·   ·   ·   ·   ·   ·   ·   CALLAHAN & BLAINE, PAPLC
· ·   ·   ·   ·   ·   ·   ·   DAVID JEFF DARNELL, ESQ.
10·   ·   ·   ·   ·   ·   ·   3 Hutton Centre Drive, 9th Floor
· ·   ·   ·   ·   ·   ·   ·   Santa Ana, California 92707
11·   ·   ·   ·   ·   ·   ·   714.241.4444
· ·   ·   ·   ·   ·   ·   ·   ddarnell@callahan-law.com
12

13·   · · · ·For Defendants Victoria Knowles, David Reid,
· ·   · · · ·Ryan Ferrell, and Andrew Baslow:
14
· ·   ·   ·   ·   ·   ·   ·   BREMER, WHYTE, BROWN & O'MEARA LLP
15·   ·   ·   ·   ·   ·   ·   KYLE A. RIDDLES, ESQ.
· ·   ·   ·   ·   ·   ·   ·   20320 SW Birch Street, Floor 2
16·   ·   ·   ·   ·   ·   ·   Newport Beach, California 92660
· ·   ·   ·   ·   ·   ·   ·   949.221.1000
17·   ·   ·   ·   ·   ·   ·   kriddles@bremerwhyte.com

18
· ·   · · · ·For the non-NTG Defendants:
19
· ·   ·   ·   ·   ·   ·   ·   FORD & DIULIO PC
20·   ·   ·   ·   ·   ·   ·   BRENDAN M. FORD, ESQ. (TELEPHONICALLY)
· ·   ·   ·   ·   ·   ·   ·   650 Town Center Drive, Suite 760
21·   ·   ·   ·   ·   ·   ·   ·Costa Mesa, California 92626
· ·   ·   ·   ·   ·   ·   ·   714.450.6830
22·   ·   ·   ·   ·   ·   ·   bford@forddiulio.com

23
· · · · · ·Also Present:
24
· · · · · · · · ·Samantha Elliott, Videographer
25


                                        Ryan Mark Ferrell
                                        October 29, 2020                  2
                               DECLARATION OF JOSHUA S. FURMAN       EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 4 of 34 Page ID
                                  #:74364
                              Atkinson-Baker, Inc.
                                www.depo.com


·1· · · · Q.· ·So they would just pay you from time to                             09:54
·2· ·time?                                                                         09:54
·3· · · · A.· ·Yes.                                                                09:54
·4· · · · Q.· ·And was that payment based on any metric?                           09:54
·5· · · · A.· ·No.                                                                 09:54
·6· · · · Q.· ·It was a discretionary payment?                                     09:54
·7· · · · A.· ·Yes.                                                                09:55
·8· · · · Q.· ·Can you approximate how much money you were                         09:55
·9· ·paid during your course of employment with WJF?                               09:55
10· · · · A.· ·Approximately $30,000.                                              09:55
11· · · · Q.· ·Would you consider yourself to have been an                         09:55
12· ·employee?                                                                     09:55
13· · · · A.· ·I would.                                                            09:55
14· · · · Q.· ·Did they provide you with any benefits?                             09:55
15· · · · A.· ·I had a vehicle.                                                    09:55
16· · · · Q.· ·So they paid for your vehicle?                                      09:55
17· · · · A.· ·Yes.                                                                09:55
18· · · · Q.· ·Did they give you health insurance?                                 09:55
19· · · · A.· ·No.                                                                 09:55
20· · · · Q.· ·All right.· After your time with WJF, did                           09:55
21· ·you come to be employed by the Newport Trial Group?                           09:55
22· · · · A.· ·I did.                                                              09:55
23· · · · Q.· ·And when was that?                                                  09:55
24· · · · A.· ·Approximately the summer of 2010.                                   09:55
25· · · · Q.· ·And was that your first place of employment                         09:55


                               Ryan Mark Ferrell
                               October 29, 2020                         54YVer1f




                       DECLARATION OF JOSHUA S. FURMAN               EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 5 of 34 Page ID
                                  #:74365
                              Atkinson-Baker, Inc.
                                www.depo.com


·1· ·after you left WJF?                                                           09:55
·2· · · · A.· ·I hadn't left WJF.                                                  09:55
·3· · · · Q.· ·So you were working for WJF and -- at the                           09:55
·4· ·time you started working for Newport Trial Group?                             09:55
·5· · · · A.· ·Yes.                                                                09:56
·6· · · · Q.· ·When, if at all, did you stop working for                           09:56
·7· ·WJF?                                                                          09:56
·8· · · · A.· ·I don't recall if it was 2011 or 2010.                              09:56
·9· · · · Q.· ·Have you performed any work for WJF since                           09:56
10· ·2010?                                                                         09:56
11· · · · A.· ·I'm sure I have.                                                    09:56
12· · · · Q.· ·For compensation?                                                   09:56
13· · · · A.· ·No.                                                                 09:56
14· · · · Q.· ·You provided services because it's a family                         09:56
15· ·business?                                                                     09:56
16· · · · A.· ·Correct.                                                            09:56
17· · · · Q.· ·And do you know who the owners of WJF are?                          09:56
18· · · · A.· ·I believe it's Wynn Ferrell and                                     09:56
19· ·Ashley Rogers.                                                                09:56
20· · · · Q.· ·Are any of your other family members                                09:56
21· ·involved as owners or investors in WJF?                                       09:56
22· · · · A.· ·I don't know.                                                       09:56
23· · · · Q.· ·Okay.· When you started working for the                             09:56
24· ·Newport Trial Group in the summer of 2010, were you                           09:56
25· ·hired as an associate attorney?                                               09:56


                               Ryan Mark Ferrell
                               October 29, 2020                         55YVer1f




                       DECLARATION OF JOSHUA S. FURMAN               EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 6 of 34 Page ID
                                  #:74366
                              Atkinson-Baker, Inc.
                                www.depo.com


·1· · · · A.· ·Yes.                                                                09:57
·2· · · · Q.· ·And you had passed the bar at that time?                            09:57
·3· · · · A.· ·Yes.                                                                09:57
·4· · · · Q.· ·And sorry, when did you pass the bar?                               09:57
·5· · · · A.· ·2008 in California; 2009 in Arizona.                                09:57
·6· · · · Q.· ·So when you started working for Newport                             09:57
·7· ·Trial Group, you were licensed in both California and                         09:57
·8· ·Arizona?                                                                      09:57
·9· · · · A.· ·Yes.                                                                09:57
10· · · · Q.· ·And were you hired by your brother,                                 09:57
11· ·Scott Ferrell?                                                                09:57
12· · · · A.· ·Yes.                                                                09:57
13· · · · Q.· ·Did any other members of the Newport Trial                          09:57
14· ·Group have a role in your hiring process?                                     09:57
15· · · · A.· ·I don't know.                                                       09:57
16· · · · Q.· ·Did you speak with any other attorneys in                           09:57
17· ·the Newport Trial Group concerning your application                           09:57
18· ·for a job?                                                                    09:57
19· · · · A.· ·No.                                                                 09:57
20· · · · Q.· ·How many other siblings do you have?                                09:57
21· · · · A.· ·I have five brothers and sisters.                                   09:57
22· · · · Q.· ·How many brothers?                                                  09:57
23· · · · A.· ·Three brothers.                                                     09:57
24· · · · Q.· ·And is Scott Ferrell your oldest brother?                           09:57
25· · · · A.· ·No.                                                                 09:58


                               Ryan Mark Ferrell
                               October 29, 2020                         56YVer1f




                       DECLARATION OF JOSHUA S. FURMAN               EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 7 of 34 Page ID
                                  #:74367
                              Atkinson-Baker, Inc.
                                www.depo.com


·1· ·arrived?                                                                      02:37
·2· · · · A.· ·Yes.                                                                02:37
·3· · · · Q.· ·And how did you arrange for that meeting?                           02:37
·4· · · · A.· ·I believe Wynn Ferrell arranged for the                             02:37
·5· ·meeting.                                                                      02:37
·6· · · · Q.· ·And you did that by phone?                                          02:37
·7· · · · A.· ·I don't know.                                                       02:37
·8· · · · Q.· ·When you met with Mr. Bobba on the first                            02:37
·9· ·day, did you already have a declaration prepared for                          02:37
10· ·him to review?                                                                02:37
11· · · · A.· ·No.                                                                 02:37
12· · · · Q.· ·Did you meet him at his house?                                      02:37
13· · · · A.· ·I don't know if it was his house or someone                         02:37
14· ·else's.                                                                       02:38
15· · · · Q.· ·But it was a residence?                                             02:38
16· · · · A.· ·I believe so.                                                       02:38
17· · · · Q.· ·Were his parents home at the time?                                  02:38
18· · · · A.· ·I don't know.                                                       02:38
19· · · · Q.· ·Do you recall speaking with his parents?                            02:38
20· · · · A.· ·I don't recall.                                                     02:38
21· · · · Q.· ·Was anyone else present at your meeting                             02:38
22· ·with Mr. Bobba other than your father?                                        02:38
23· · · · A.· ·No.                                                                 02:38
24· · · · Q.· ·Did that meeting occur inside of his house?                         02:38
25· · · · A.· ·No.                                                                 02:38


                               Ryan Mark Ferrell
                               October 29, 2020                       225 YVer1f




                       DECLARATION OF JOSHUA S. FURMAN               EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 8 of 34 Page ID
                                  #:74368
                              Atkinson-Baker, Inc.
                                www.depo.com


·1· · · · Q.· ·Where did the meeting occur?                                        02:38
·2· · · · A.· ·I believe it was on his front steps.                                02:38
·3· · · · Q.· ·How long did the meeting last?                                      02:38
·4· · · · A.· ·Probably 30 to 60 minutes.                                          02:38
·5· · · · Q.· ·And that was all on his front steps?                                02:38
·6· · · · A.· ·I believe so.                                                       02:38
·7· · · · Q.· ·And what -- approximately what time was                             02:38
·8· ·that?                                                                         02:38
·9· · · · A.· ·Evening.                                                            02:38
10· · · · Q.· ·Was it light out?                                                   02:38
11· · · · A.· ·Light enough.                                                       02:38
12· · · · Q.· ·Light enough to -- for what?                                        02:38
13· · · · A.· ·To see each other.                                                  02:39
14· · · · Q.· ·So was the sun still up?                                            02:39
15· · · · A.· ·I don't recall.                                                     02:39
16· · · · Q.· ·Can you remember anything specific about                            02:39
17· ·his house?                                                                    02:39
18· · · · A.· ·No.                                                                 02:39
19· · · · Q.· ·Now, did Mr. Bobba sign a declaration                               02:39
20· ·during your first meeting with him?                                           02:39
21· · · · A.· ·No.                                                                 02:39
22· · · · Q.· ·When did Mr. Bobba sign a declaration?                              02:39
23· · · · A.· ·The next day.                                                       02:39
24· · · · Q.· ·And was that September 5th, 2010?                                   02:39
25· · · · A.· ·That sounds about right.                                            02:39


                               Ryan Mark Ferrell
                               October 29, 2020                       226 YVer1f




                       DECLARATION OF JOSHUA S. FURMAN               EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 9 of 34 Page ID
                                  #:74369
                              Atkinson-Baker, Inc.
                                www.depo.com


·1· · · · Q.· ·And that was a Sunday?                                              02:39
·2· · · · A.· ·If September the 5th was a Sunday.                                  02:39
·3· · · · Q.· ·Did he sign that document in your presence?                         02:39
·4· · · · A.· ·Yes.                                                                02:39
·5· · · · Q.· ·And do you recall what time of day he                               02:39
·6· ·signed that declaration?                                                      02:39
·7· · · · A.· ·The morning.                                                        02:39
·8· · · · Q.· ·Do you know about approximately what time                           02:39
·9· ·in the morning?                                                               02:39
10· · · · A.· ·I don't.                                                            02:39
11· · · · Q.· ·And after he signed that declaration, did                           02:39
12· ·you then travel immediately back to Arizona?                                  02:40
13· · · · A.· ·I don't know how immediately but that same                          02:40
14· ·day.                                                                          02:40
15· · · · Q.· ·So -- so you departed later that day?                               02:40
16· · · · A.· ·Yes.                                                                02:40
17· · · · Q.· ·Okay.· And you're not sure if you hung                              02:40
18· ·around in California for a few hours?                                         02:40
19· · · · A.· ·I don't recall when the flight left, so I                           02:40
20· ·don't know.                                                                   02:40
21· · · · Q.· ·Okay.· But you don't recall whether or not                          02:40
22· ·you went right back to the airport?                                           02:40
23· · · · A.· ·I don't.                                                            02:40
24· · · · Q.· ·How many specific visits did you make to                            02:40
25· ·Mr. Bobba's house when you were in California on that                         02:40


                               Ryan Mark Ferrell
                               October 29, 2020                       227 YVer1f




                       DECLARATION OF JOSHUA S. FURMAN               EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 10 of 34 Page ID
                                  #:74370
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·trip?                                                                         02:40
·2· · · · A.· ·Three.                                                              02:40
·3· · · · Q.· ·And which visits were those?                                        02:40
·4· · · · A.· ·The first day to meet with him, the second                          02:40
·5· ·day to go over his declaration, and then the second                           02:40
·6· ·(sic) day to bring him back to his house after we had                         02:40
·7· ·gone back to either the hotel or to a Kinkos.                                 02:40
·8· · · · Q.· ·To bring him back to his house?                                     02:40
·9· · · · A.· ·Yes.                                                                02:41
10· · · · Q.· ·Okay.· And so did you take him for a ride                           02:41
11· ·when you were in California?                                                  02:41
12· · · · A.· ·I don't know if he went with us or not.                             02:41
13· · · · Q.· ·So walk me through, then, what happens on                           02:41
14· ·the second day.· You meet with him in the morning.                            02:41
15· ·Correct?                                                                      02:41
16· · · · A.· ·Correct.                                                            02:41
17· · · · Q.· ·And you then leave his house?                                       02:41
18· · · · A.· ·Yes.                                                                02:41
19· · · · Q.· ·And then go back at a later time in the                             02:41
20· ·morning?                                                                      02:41
21· · · · A.· ·Yes.                                                                02:41
22· · · · Q.· ·And was Mr. Bobba with you when you                                 02:41
23· ·departed his house?                                                           02:41
24· · · · A.· ·I don't recall.                                                     02:41
25· · · · Q.· ·What was the purpose for leaving his house                          02:41


                                Ryan Mark Ferrell
                                October 29, 2020                       228YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 11 of 34 Page ID
                                  #:74371
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·at the time?                                                                  02:41
·2· · · · A.· ·To go either back to the hotel business                             02:41
·3· ·center or to -- I believe it was a hotel business                             02:41
·4· ·center, but it might have been a Kinkos, to make                              02:41
·5· ·changes to the declaration.                                                   02:41
·6· · · · Q.· ·And those changes were made to the draft                            02:41
·7· ·declaration that you had presented him the first                              02:41
·8· ·trip?                                                                         02:41
·9· · · · A.· ·No.· Second trip.                                                   02:41
10· · · · Q.· ·I'm sorry, the -- I -- yes, the second trip                         02:41
11· ·but the first trip on the Sunday?                                             02:41
12· · · · A.· ·Yes.                                                                02:41
13· · · · Q.· ·Okay.· And what changes did Mr. Bobba ask                           02:41
14· ·you to make?                                                                  02:42
15· · · · A.· ·I believe he decided that he wasn't                                 02:42
16· ·emotional, he wasn't worked up, and so we removed                             02:42
17· ·that.· He was sensitive about drinking, so we removed                         02:42
18· ·a reference to a bar.· And I believe he added things                          02:42
19· ·about meeting with my father.· And he may have added                          02:42
20· ·others.· I'd have to see the two declarations.                                02:42
21· · · · Q.· ·Okay.                                                               02:42
22· · · · · · · · · (Exhibit 556 was marked for                                    02:42
23· ·identification.)                                                              02:42
24· · · · · · · · · MR. ARHANGELSKY:· All right.· I'm                              02:42
25· ·placing a document in front of the witness, which is                          02:42


                                Ryan Mark Ferrell
                                October 29, 2020                       229YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 12 of 34 Page ID
                                  #:74372
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·marked as Exhibit 556.· It is a document entitled:                            02:42
·2· ·"Declaration of Dan Bobba in support of Plaintiff's                           02:42
·3· ·opposition to Defendant's motion for sanctions,"                              02:42
·4· ·pursuant to 28 USC 1927, filed as Docket 63-6 in the                          02:42
·5· ·Dan Bobba v. Magna case.                                                      02:43
·6· · · · Q.· ·BY MR. ARHANGELSKY:· Mr. Ferrell, is this                           02:43
·7· ·the declaration that you had Mr. Bobba sign on that                           02:43
·8· ·Sunday?                                                                       02:43
·9· · · · A.· ·Excuse me.· Let me review it.                                       02:43
10· · · · · · ·I believe so.                                                       02:43
11· · · · Q.· ·Okay.· And did you draft the language --                            02:43
12· ·Excuse me.· Strike that.                                                      02:44
13· · · · · · ·Did all the language that's contained in                            02:44
14· ·this declaration come from Mr. Bobba?                                         02:44
15· · · · A.· ·Questions to Mr. Bobba.                                             02:44
16· · · · Q.· ·I'm sorry.· What?                                                   02:44
17· · · · A.· ·From questions to Mr. Bobba.                                        02:44
18· · · · Q.· ·From questions to Mr. Bobba.                                        02:44
19· · · · · · ·All of this information was gleaned from                            02:44
20· ·Mr. Bobba himself?                                                            02:44
21· · · · A.· ·Yes.                                                                02:44
22· · · · Q.· ·And you drafted this version of the                                 02:44
23· ·declaration?                                                                  02:44
24· · · · A.· ·I did.                                                              02:44
25· · · · Q.· ·And so did you make sure this document was                          02:44


                                Ryan Mark Ferrell
                                October 29, 2020                       230YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 13 of 34 Page ID
                                  #:74373
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·accurate when you prepared it?                                                02:44
·2· · · · A.· ·Yes.                                                                02:44
·3· · · · Q.· ·Before you drafted this declaration, did                            02:44
·4· ·you review a copy of Mr. Bobba's proof of purchase                            02:44
·5· ·for his Magna product?                                                        02:44
·6· · · · A.· ·I don't believe so.                                                 02:44
·7· · · · Q.· ·Were you aware that the NTG firm possessed                          02:44
·8· ·a copy of Mr. Bobba's proof of purchase?                                      02:44
·9· · · · A.· ·I don't know.· The NTG firm possessed a                             02:44
10· ·copy of the receipt.                                                          02:44
11· · · · Q.· ·That wasn't --· Okay.· It wasn't something                          02:44
12· ·that was known to you at the time?                                            02:44
13· · · · A.· ·I don't recall.                                                     02:44
14· · · · Q.· ·Did anybody edit this version of the --                             02:44
15· ·excuse me.· Strike that.· Did anybody edit                                    02:45
16· ·Mr. Bobba's draft declaration before you presented                            02:45
17· ·him with the final?                                                           02:45
18· · · · A.· ·Mr. Bobba.                                                          02:45
19· · · · Q.· ·Scott Ferrell edit it?                                              02:45
20· · · · A.· ·I don't believe so.                                                 02:45
21· · · · Q.· ·Okay.                                                               02:45
22· · · · · · · · · (Exhibit 557 was marked for                                    02:46
23· ·identification.)                                                              02:46
24· · · · · · · · · MR. ARHANGELSKY:· All right.· I placed                         02:46
25· ·a document in front of the witness we're marking as                           02:46


                                Ryan Mark Ferrell
                                October 29, 2020                       231YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 14 of 34 Page ID
                                  #:74374
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·Exhibit 557, and it has a Bates number that's                                 02:46
·2· ·NTG011593.                                                                    02:46
·3· · · · Q.· ·BY MR. ARHANGELSKY:· So, Mr. Ferrell, have                          02:46
·4· ·a look at this and let me know if you've ever seen                            02:46
·5· ·this before.                                                                  02:46
·6· · · · A.· ·I have.                                                             02:46
·7· · · · Q.· ·And what is this document?                                          02:46
·8· · · · A.· ·It is the draft declaration I prepared from                         02:46
·9· ·speaking with Mr. Bobba.                                                      02:46
10· · · · Q.· ·And this was sent to Scott Ferrell at                               02:46
11· ·September -- on September 4th, 2010, at 11:09 p.m.                            02:46
12· ·Is that right?                                                                02:46
13· · · · A.· ·That's what the e-mail says.                                        02:46
14· · · · Q.· ·What was the purpose of you providing                               02:46
15· ·Scott Ferrell with this declaration?                                          02:46
16· · · · A.· ·So that he knew what Mr. Bobba had said.                            02:46
17· · · · Q.· ·Did Scott Ferrell put any edits into this                           02:46
18· ·version of the Word document between the date of this                         02:47
19· ·e-mail and the next morning?                                                  02:47
20· · · · A.· ·I don't believe so.                                                 02:47
21· · · · Q.· ·Did Scott Ferrell put any edits at all into                         02:47
22· ·your draft declaration?                                                       02:47
23· · · · A.· ·I don't believe so.                                                 02:47
24· · · · Q.· ·Did you have conversation with                                      02:47
25· ·Scott Ferrell about the draft declaration in the                              02:47


                                Ryan Mark Ferrell
                                October 29, 2020                       232YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 15 of 34 Page ID
                                  #:74375
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·morning of September 5th or the evening of                                    02:47
·2· ·September 4th?                                                                02:47
·3· · · · A.· ·I don't believe so.· Other than this                                02:47
·4· ·e-mail.                                                                       02:47
·5· · · · Q.· ·Okay.· This was it?· Okay.                                          02:47
·6· · · · · · ·And, again, in this draft version, all this                         02:47
·7· ·information came from Mr. Bobba.· Is that your                                02:47
·8· ·position?                                                                     02:47
·9· · · · A.· ·Yes, all this information came from                                 02:47
10· ·Mr. Bobba.                                                                    02:47
11· · · · Q.· ·Okay.                                                               02:47
12· · · · · · · · · (Exhibit 558 was marked for                                    02:48
13· ·identification.)                                                              02:48
14· · · · · · · · · MR. ARHANGELSKY:· Placed a document in                         02:48
15· ·front of the witness we're marking as Exhibit 558.                            02:48
16· ·It has a Bates number NTG11604.                                               02:48
17· · · · Q.· ·BY MR. ARHANGELSKY:· Please review this                             02:49
18· ·document and its attachment and let me know when                              02:49
19· ·you're up to speed.                                                           02:49
20· · · · A.· ·Okay.                                                               02:49
21· · · · Q.· ·So this e-mail contains a version of                                02:49
22· ·Mr. Bobba's declaration.· This wasn't the version                             02:49
23· ·that Mr. Bobba signed, though.· Right?                                        02:49
24· · · · A.· ·I would have to go line by line.                                    02:49
25· · · · Q.· ·Well, if it helps in paragraph 3,                                   02:49


                                Ryan Mark Ferrell
                                October 29, 2020                       233YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 16 of 34 Page ID
                                  #:74376
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·Mr. Bobba -- or this version of the declaration says                          02:50
·2· ·Mr. Bobba -- he writes in paragraph 2, "Our                                   02:50
·3· ·conversation was somewhat vulgar and I had been                               02:50
·4· ·drinking."                                                                    02:50
·5· · · · · · ·Do you see that?                                                    02:50
·6· · · · A.· ·Yes.                                                                02:50
·7· · · · Q.· ·Was that content removed from the final                             02:50
·8· ·declaration that he signed?                                                   02:50
·9· · · · A.· ·Any reference to alcohol or bars was                                02:50
10· ·removed.                                                                      02:50
11· · · · Q.· ·Okay.· So where did this version of the                             02:50
12· ·declaration come from?· Where -- when did this --                             02:50
13· ·when was this circulated?                                                     02:50
14· · · · A.· ·I don't know.                                                       02:50
15· · · · Q.· ·Would that have been the morning of -- of                           02:50
16· ·the Sunday, September 5th?                                                    02:50
17· · · · · · · · · MR. DARNELL:· Objection.· Lacks                                02:50
18· ·foundation.· Calls for speculation.                                           02:51
19· · · · · · · · · THE WITNESS:· I don't know.                                    02:51
20· · · · Q.· ·BY MR. ARHANGELSKY:· When -- when did you                           02:51
21· ·prepare this version of the declaration?                                      02:51
22· · · · · · · · · MR. DARNELL:· Objection.· Vague as to                          02:51
23· ·"this version."                                                               02:51
24· · · · · · · · · THE WITNESS:· Which version are you                            02:51
25· ·talking about?                                                                02:51


                                Ryan Mark Ferrell
                                October 29, 2020                       234YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 17 of 34 Page ID
                                  #:74377
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· · · · Q.· ·BY MR. ARHANGELSKY:· I'm referring to the                           02:51
·2· ·version that's attached to Exhibit 558.                                       02:51
·3· · · · A.· ·I don't know that I prepared this version.                          02:51
·4· · · · Q.· ·You know whom -- who did?                                           02:51
·5· · · · A.· ·I don't.                                                            02:51
·6· · · · Q.· ·Well, would -- would this have been a                               02:51
·7· ·version that you presented to Mr. Bobba?                                      02:51
·8· · · · A.· ·I don't know.                                                       02:51
·9· · · · Q.· ·Okay.· When you went to visit with                                  02:51
10· ·Mr. Bobba on Sunday, in the morning, the first visit                          02:51
11· ·to his house on that day, did you have a declaration                          02:51
12· ·for him to review at that time?                                               02:51
13· · · · A.· ·I did.                                                              02:51
14· · · · Q.· ·And was this the declaration that he                                02:51
15· ·reviewed?                                                                     02:51
16· · · · A.· ·No, I think it was this one over here.                              02:51
17· · · · Q.· ·All right.· Did Scott Ferrell make changes                          02:51
18· ·to the declaration and provide his version to                                 02:51
19· ·Michael Velarde?                                                              02:52
20· · · · · · · · · MR. RIDDLES:· Objection.· Lacks                                02:52
21· ·foundation.· Calls for speculation.                                           02:52
22· · · · · · · · · THE WITNESS:· I don't know.                                    02:52
23· · · · Q.· ·BY MR. ARHANGELSKY:· Okay.· So your                                 02:52
24· ·position is you don't have any understanding as to                            02:52
25· ·where this version of the Word document would have                            02:52


                                Ryan Mark Ferrell
                                October 29, 2020                       235YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 18 of 34 Page ID
                                  #:74378
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·come from?                                                                    02:52
·2· · · · A.· ·I don't.                                                            02:52
·3· · · · · · · · · MR. DARNELL:· Objection.· Vague as to                          02:52
·4· ·"this version."                                                               02:52
·5· · · · · · · · · THE WITNESS:· Sorry.                                           02:52
·6· · · · · · · · · MR. ARHANGELSKY:· Again, for the                               02:52
·7· ·record, the version we're referencing is the                                  02:52
·8· ·attachment to Exhibit 558.· Okay.                                             02:52
·9· · · · Q.· ·BY MR. ARHANGELSKY:· Now, who is                                    02:52
10· ·Michael Velarde?                                                              02:52
11· · · · A.· ·He is an attorney that worked for Newport                           02:52
12· ·Trial Group.                                                                  02:52
13· · · · Q.· ·And how long did he work for the Newport                            02:52
14· ·Trial Group?                                                                  02:52
15· · · · A.· ·I don't know.                                                       02:52
16· · · · Q.· ·As of September 5th, 2010, do you know how                          02:52
17· ·long he had been with the Newport Trial Group?                                02:52
18· · · · A.· ·Only that he'd been there longer than me.                           02:52
19· · · · Q.· ·Okay.· Do you know how long he had been an                          02:52
20· ·attorney as of September 2010?                                                02:52
21· · · · A.· ·I do not.                                                           02:53
22· · · · Q.· ·Was he a young attorney?                                            02:53
23· · · · A.· ·I think he's probably my age.                                       02:53
24· · · · Q.· ·Okay.· All right.· In the cover e-mail on                           02:53
25· ·Exhibit 558, Scott Ferrell writes in the second                               02:53


                                Ryan Mark Ferrell
                                October 29, 2020                       236YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 19 of 34 Page ID
                                  #:74379
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· · · · Q.· ·Who's your oldest brother?                                          09:58
·2· · · · A.· ·Brit Ferrell, B-r-i-t.                                              09:58
·3· · · · Q.· ·How many years older is -- is Brit Ferrell                          09:58
·4· ·than you?                                                                     09:58
·5· · · · A.· ·Six approximately.                                                  09:58
·6· · · · Q.· ·And is Scott Ferrell older than you?                                09:58
·7· · · · A.· ·He is.                                                              09:58
·8· · · · Q.· ·How many years older is he?                                         09:58
·9· · · · A.· ·Three approximately.                                                09:58
10· · · · Q.· ·All right.· Other than your brother Scott,                          09:58
11· ·have any of your other siblings performed work for                            09:58
12· ·the Newport Trial Group?                                                      09:58
13· · · · A.· ·Yes.                                                                09:58
14· · · · Q.· ·Who has performed work?                                             09:58
15· · · · A.· ·Brit Ferrell.                                                       09:58
16· · · · Q.· ·And what has he done for the Newport Trial                          09:58
17· ·Group?                                                                        09:58
18· · · · A.· ·He's been a designated expert witness.                              09:58
19· · · · Q.· ·In how many cases has he been a designated                          09:58
20· ·expert witness?                                                               09:58
21· · · · A.· ·Not exactly sure, but I would estimate five                         09:58
22· ·that I'm aware of.                                                            09:58
23· · · · Q.· ·And Brit Ferrell is -- what is his                                  09:58
24· ·profession?                                                                   09:58
25· · · · A.· ·Brit Ferrell is a retired medical doctor.                           09:58


                                Ryan Mark Ferrell
                                October 29, 2020                        57YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 20 of 34 Page ID
                                  #:74380
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· · · · Q.· ·And I'm sorry, when exactly was that, that                          10:18
·2· ·that structure changed?                                                       10:18
·3· · · · A.· ·I couldn't give you an exact date.                                  10:18
·4· · · · Q.· ·Was that structure changed because of good                          10:18
·5· ·performance?                                                                  10:18
·6· · · · A.· ·I don't recall why it was changed.                                  10:18
·7· · · · Q.· ·Did you have any supervising attorneys when                         10:18
·8· ·you worked for the Newport Trial Group?                                       10:18
·9· · · · A.· ·Yeah, any of the attorneys.                                         10:18
10· · · · Q.· ·Even associate attorneys?                                           10:18
11· · · · A.· ·If I was working on their case.                                     10:19
12· · · · Q.· ·You consider them to be your supervisors?                           10:19
13· · · · A.· ·If it was their case.                                               10:19
14· · · · Q.· ·Did Scott Ferrell's supervisor work for the                         10:19
15· ·firm?                                                                         10:19
16· · · · A.· ·Sometimes.                                                          10:19
17· · · · Q.· ·Did Dave Reid's supervisor work for the                             10:19
18· ·firm?                                                                         10:19
19· · · · A.· ·I don't know if he reviewed the stuff or                            10:19
20· ·not.                                                                          10:19
21· · · · Q.· ·Was it the firm's practice to have a                                10:19
22· ·partner-level attorney review work product?                                   10:19
23· · · · A.· ·I don't know.                                                       10:19
24· · · · Q.· ·Did that, in fact, happen with the partner                          10:19
25· ·reviewing your work product?                                                  10:19


                                Ryan Mark Ferrell
                                October 29, 2020                        69YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 21 of 34 Page ID
                                  #:74381
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· · · · A.· ·I don't know.                                                       10:19
·2· · · · Q.· ·Did you ever send your work product to a                            10:19
·3· ·partner for purposes of having them review your work?                         10:19
·4· · · · A.· ·I don't know if it was purpose of having                            10:19
·5· ·them review, but I've sent my work to Scott Ferrell.                          10:19
·6· · · · Q.· ·But did the Newport Trial Group have any                            10:19
·7· ·policies in place regarding partner-level review of                           10:19
·8· ·associate work product?                                                       10:19
·9· · · · A.· ·I don't know.                                                       10:19
10· · · · Q.· ·When you were hired in 2012 -- sorry, when                          10:19
11· ·you were working for the firm in 2012, how many times                         10:20
12· ·would you say you spoke with Scott Ferrell on a                               10:20
13· ·weekly basis?                                                                 10:20
14· · · · A.· ·Couple times a week.                                                10:20
15· · · · Q.· ·How many times would you say you spoke with                         10:20
16· ·him regarding the firm's legal matters?                                       10:20
17· · · · A.· ·Mostly we speak of politics.                                        10:20
18· · · · Q.· ·When you talk about politics, you're                                10:20
19· ·talking about matters independent of the firm's                               10:20
20· ·business?                                                                     10:20
21· · · · A.· ·Yes.                                                                10:20
22· · · · Q.· ·Did you interact with the firm's support                            10:20
23· ·staff, like paralegals or secretaries?                                        10:20
24· · · · A.· ·Have I?· Yes.                                                       10:20
25· · · · Q.· ·How often would you interact with those                             10:20


                                Ryan Mark Ferrell
                                October 29, 2020                        70YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 22 of 34 Page ID
                                  #:74382
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·support staff?                                                                10:20
·2· · · · A.· ·Daily.                                                              10:20
·3· · · · Q.· ·In 2012, how often on, let's say, a daily                           10:20
·4· ·basis would you interact with the paralegals and                              10:20
·5· ·support staff of the firm?                                                    10:20
·6· · · · A.· ·It would vary.                                                      10:20
·7· · · · Q.· ·Vary based on what?                                                 10:21
·8· · · · A.· ·It would vary based on the work that's                              10:21
·9· ·going on.                                                                     10:21
10· · · · Q.· ·Did the firm have paralegals?                                       10:21
11· · · · A.· ·I believe so.                                                       10:21
12· · · · Q.· ·Did the firm have law clerks?                                       10:21
13· · · · A.· ·I don't know if the firm has ever had a law                         10:21
14· ·clerk.                                                                        10:21
15· · · · Q.· ·Did the firm have secretaries?                                      10:21
16· · · · A.· ·I believe so.                                                       10:21
17· · · · Q.· ·Did the firm have an account manager?                               10:21
18· · · · A.· ·I don't know if they have an account                                10:21
19· ·manager.                                                                      10:21
20· · · · Q.· ·You know the names of any support staff                             10:21
21· ·that you interacted with as part of your cases with                           10:21
22· ·the Newport Trial Group?                                                      10:21
23· · · · A.· ·A number that I forgot, but I can recall                            10:21
24· ·Linda Berger, B-e-r-g-e-r; Catherine Kirshner,                                10:21
25· ·K-i-r-s-h-n-e-r; Janette Francis; Mandy Jung;                                 10:21


                                Ryan Mark Ferrell
                                October 29, 2020                        71YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 23 of 34 Page ID
                                  #:74383
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· · · · Q.· ·Was Victoria Knowles a partner when you                             10:17
·2· ·were at the Newport Trial Group?                                              10:17
·3· · · · A.· ·I don't know.                                                       10:17
·4· · · · Q.· ·Of the cases where you received a hundred                           10:17
·5· ·percent bonus, did your brother Scott Ferrell also                            10:17
·6· ·receive a percentage of those proceeds?                                       10:17
·7· · · · A.· ·I don't know.                                                       10:17
·8· · · · Q.· ·Who would know?                                                     10:17
·9· · · · · · · · · MR. RIDDLES:· Objection.· Calls for                            10:17
10· ·speculation.                                                                  10:17
11· · · · · · · · · THE WITNESS:· I don't know.                                    10:17
12· · · · Q.· ·BY MR. ARHANGELSKY:· Did you have a staff                           10:17
13· ·member at the firm that was responsible for billing?                          10:17
14· · · · A.· ·I don't know.                                                       10:17
15· · · · Q.· ·Did you have a payroll company that you                             10:17
16· ·used at Newport Trial Group?                                                  10:17
17· · · · A.· ·I don't know if they had a payroll company                          10:17
18· ·or not.                                                                       10:18
19· · · · Q.· ·Did you receive checks from any specific                            10:18
20· ·company for your income earned?                                               10:18
21· · · · A.· ·If I remember right, the checks were from                           10:18
22· ·ADP, but I'm not entirely certain on that.                                    10:18
23· · · · Q.· ·Who made the decision to change your bonus                          10:18
24· ·structure?                                                                    10:18
25· · · · A.· ·To my knowledge, Scott Ferrell.                                     10:18


                                Ryan Mark Ferrell
                                October 29, 2020                        68YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 24 of 34 Page ID
                                  #:74384
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·support staff?                                                                10:20
·2· · · · A.· ·Daily.                                                              10:20
·3· · · · Q.· ·In 2012, how often on, let's say, a daily                           10:20
·4· ·basis would you interact with the paralegals and                              10:20
·5· ·support staff of the firm?                                                    10:20
·6· · · · A.· ·It would vary.                                                      10:20
·7· · · · Q.· ·Vary based on what?                                                 10:21
·8· · · · A.· ·It would vary based on the work that's                              10:21
·9· ·going on.                                                                     10:21
10· · · · Q.· ·Did the firm have paralegals?                                       10:21
11· · · · A.· ·I believe so.                                                       10:21
12· · · · Q.· ·Did the firm have law clerks?                                       10:21
13· · · · A.· ·I don't know if the firm has ever had a law                         10:21
14· ·clerk.                                                                        10:21
15· · · · Q.· ·Did the firm have secretaries?                                      10:21
16· · · · A.· ·I believe so.                                                       10:21
17· · · · Q.· ·Did the firm have an account manager?                               10:21
18· · · · A.· ·I don't know if they have an account                                10:21
19· ·manager.                                                                      10:21
20· · · · Q.· ·You know the names of any support staff                             10:21
21· ·that you interacted with as part of your cases with                           10:21
22· ·the Newport Trial Group?                                                      10:21
23· · · · A.· ·A number that I forgot, but I can recall                            10:21
24· ·Linda Berger, B-e-r-g-e-r; Catherine Kirshner,                                10:21
25· ·K-i-r-s-h-n-e-r; Janette Francis; Mandy Jung;                                 10:21


                                Ryan Mark Ferrell
                                October 29, 2020                        71YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 25 of 34 Page ID
                                  #:74385
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·Carla Wise; Sariah Para.· Though I don't know if                              10:21
·2· ·that's still her last name.· And that's P-a-r-r-a                             10:22
·3· ·(sic).                                                                        10:22
·4· · · · Q.· ·What was Carla Wise's role at the firm?                             10:22
·5· · · · A.· ·I don't know.                                                       10:22
·6· · · · Q.· ·Did you interact with Carla Wise as part of                         10:22
·7· ·your matters pursuant with the NTG firm?                                      10:22
·8· · · · A.· ·Rarely.                                                             10:22
·9· · · · Q.· ·When you say "rarely," can -- how often                             10:22
10· ·would that be?                                                                10:22
11· · · · A.· ·Maybe once a month.                                                 10:22
12· · · · Q.· ·And what was your purpose for interacting                           10:22
13· ·with Carla Wise?                                                              10:22
14· · · · A.· ·I don't remember a specific purpose.                                10:22
15· · · · Q.· ·And what about Sariah Para, what was her                            10:22
16· ·role at the firm?                                                             10:22
17· · · · A.· ·I don't know what it was when I was there,                          10:22
18· ·but I believe that towards the end, she was the                               10:22
19· ·office manager.                                                               10:22
20· · · · Q.· ·Office manager.                                                     10:22
21· · · · · · ·And what was her -- what were her roles as                          10:22
22· ·office manager?· What was her job description?                                10:22
23· · · · A.· ·Don't know.                                                         10:22
24· · · · Q.· ·Did she do anything for you in your cases?                          10:23
25· · · · A.· ·No.                                                                 10:23


                                Ryan Mark Ferrell
                                October 29, 2020                        72YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 26 of 34 Page ID
                                  #:74386
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· · · · Q.· ·How old was Sariah Para at the time when                            10:23
·2· ·you were working for the firm in 2012?                                        10:23
·3· · · · A.· ·I don't know.                                                       10:23
·4· · · · Q.· ·Were you assigned to work on specific cases                         10:23
·5· ·at the NTG firm?                                                              10:23
·6· · · · A.· ·Yes.                                                                10:23
·7· · · · Q.· ·And how were you assigned those specific                            10:23
·8· ·cases?                                                                        10:23
·9· · · · A.· ·I would receive an e-mail or a phone call.                          10:23
10· · · · Q.· ·From who?                                                           10:23
11· · · · A.· ·Usually from Scott Ferrell.                                         10:23
12· · · · Q.· ·So Scott Ferrell determined which cases                             10:23
13· ·you'd be working on?                                                          10:23
14· · · · A.· ·To my knowledge.                                                    10:23
15· · · · Q.· ·Was there a reason for Scott Ferrell                                10:23
16· ·putting you on specific cases?                                                10:23
17· · · · · · · · · MR. RIDDLES:· Objection.· Calls for                            10:23
18· ·speculation.                                                                  10:23
19· · · · · · · · · THE WITNESS:· I don't know.                                    10:23
20· · · · Q.· ·BY MR. ARHANGELSKY:· Did you -- did the                             10:23
21· ·firm maintain a case list that listed the attorneys                           10:23
22· ·that were working on specific matters?                                        10:23
23· · · · A.· ·Could you repeat that?                                              10:23
24· · · · Q.· ·Did the firm maintain a case list that                              10:23
25· ·listed attorneys that were working on specific                                10:24


                                Ryan Mark Ferrell
                                October 29, 2020                        73YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 27 of 34 Page ID
                                  #:74387
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·matters?                                                                      10:24
·2· · · · A.· ·I don't know.                                                       10:24
·3· · · · Q.· ·And what types of lawsuit -- lawsuits did                           10:24
·4· ·you work on with the NTG firm?                                                10:24
·5· · · · A.· ·Class actions and some false patent marking                         10:24
·6· ·and some defense.                                                             10:24
·7· · · · Q.· ·The class actions, were those primarily                             10:24
·8· ·plaintiff side?                                                               10:24
·9· · · · A.· ·Both.                                                               10:24
10· · · · Q.· ·Plaintiffs and defense?                                             10:24
11· · · · A.· ·Mostly plaintiff.                                                   10:24
12· · · · Q.· ·Approximately what percentage of your class                         10:24
13· ·action cases did you work on of the plaintiff's side?                         10:24
14· · · · A.· ·Greater than 90 percent.                                            10:24
15· · · · Q.· ·Did you work on false advertising cases?                            10:24
16· · · · A.· ·Yes.                                                                10:24
17· · · · Q.· ·And were those all on the plaintiff's side?                         10:24
18· · · · A.· ·I don't know.                                                       10:24
19· · · · Q.· ·Could you approximate how many false                                10:25
20· ·advertising cases you worked on when you were with                            10:25
21· ·the Newport Trial Group?                                                      10:25
22· · · · A.· ·No.                                                                 10:25
23· · · · Q.· ·Was it more than a dozen?                                           10:25
24· · · · A.· ·Yes.                                                                10:25
25· · · · Q.· ·You think it was more than 50?                                      10:25


                                Ryan Mark Ferrell
                                October 29, 2020                        74YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 28 of 34 Page ID
                                  #:74388
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·Carla Wise; Sariah Para.· Though I don't know if                              10:21
·2· ·that's still her last name.· And that's P-a-r-r-a                             10:22
·3· ·(sic).                                                                        10:22
·4· · · · Q.· ·What was Carla Wise's role at the firm?                             10:22
·5· · · · A.· ·I don't know.                                                       10:22
·6· · · · Q.· ·Did you interact with Carla Wise as part of                         10:22
·7· ·your matters pursuant with the NTG firm?                                      10:22
·8· · · · A.· ·Rarely.                                                             10:22
·9· · · · Q.· ·When you say "rarely," can -- how often                             10:22
10· ·would that be?                                                                10:22
11· · · · A.· ·Maybe once a month.                                                 10:22
12· · · · Q.· ·And what was your purpose for interacting                           10:22
13· ·with Carla Wise?                                                              10:22
14· · · · A.· ·I don't remember a specific purpose.                                10:22
15· · · · Q.· ·And what about Sariah Para, what was her                            10:22
16· ·role at the firm?                                                             10:22
17· · · · A.· ·I don't know what it was when I was there,                          10:22
18· ·but I believe that towards the end, she was the                               10:22
19· ·office manager.                                                               10:22
20· · · · Q.· ·Office manager.                                                     10:22
21· · · · · · ·And what was her -- what were her roles as                          10:22
22· ·office manager?· What was her job description?                                10:22
23· · · · A.· ·Don't know.                                                         10:22
24· · · · Q.· ·Did she do anything for you in your cases?                          10:23
25· · · · A.· ·No.                                                                 10:23


                                Ryan Mark Ferrell
                                October 29, 2020                        72YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 29 of 34 Page ID
                                  #:74389
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· · · · Q.· ·How old was Sariah Para at the time when                            10:23
·2· ·you were working for the firm in 2012?                                        10:23
·3· · · · A.· ·I don't know.                                                       10:23
·4· · · · Q.· ·Were you assigned to work on specific cases                         10:23
·5· ·at the NTG firm?                                                              10:23
·6· · · · A.· ·Yes.                                                                10:23
·7· · · · Q.· ·And how were you assigned those specific                            10:23
·8· ·cases?                                                                        10:23
·9· · · · A.· ·I would receive an e-mail or a phone call.                          10:23
10· · · · Q.· ·From who?                                                           10:23
11· · · · A.· ·Usually from Scott Ferrell.                                         10:23
12· · · · Q.· ·So Scott Ferrell determined which cases                             10:23
13· ·you'd be working on?                                                          10:23
14· · · · A.· ·To my knowledge.                                                    10:23
15· · · · Q.· ·Was there a reason for Scott Ferrell                                10:23
16· ·putting you on specific cases?                                                10:23
17· · · · · · · · · MR. RIDDLES:· Objection.· Calls for                            10:23
18· ·speculation.                                                                  10:23
19· · · · · · · · · THE WITNESS:· I don't know.                                    10:23
20· · · · Q.· ·BY MR. ARHANGELSKY:· Did you -- did the                             10:23
21· ·firm maintain a case list that listed the attorneys                           10:23
22· ·that were working on specific matters?                                        10:23
23· · · · A.· ·Could you repeat that?                                              10:23
24· · · · Q.· ·Did the firm maintain a case list that                              10:23
25· ·listed attorneys that were working on specific                                10:24


                                Ryan Mark Ferrell
                                October 29, 2020                        73YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 30 of 34 Page ID
                                  #:74390
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·matters?                                                                      10:24
·2· · · · A.· ·I don't know.                                                       10:24
·3· · · · Q.· ·And what types of lawsuit -- lawsuits did                           10:24
·4· ·you work on with the NTG firm?                                                10:24
·5· · · · A.· ·Class actions and some false patent marking                         10:24
·6· ·and some defense.                                                             10:24
·7· · · · Q.· ·The class actions, were those primarily                             10:24
·8· ·plaintiff side?                                                               10:24
·9· · · · A.· ·Both.                                                               10:24
10· · · · Q.· ·Plaintiffs and defense?                                             10:24
11· · · · A.· ·Mostly plaintiff.                                                   10:24
12· · · · Q.· ·Approximately what percentage of your class                         10:24
13· ·action cases did you work on of the plaintiff's side?                         10:24
14· · · · A.· ·Greater than 90 percent.                                            10:24
15· · · · Q.· ·Did you work on false advertising cases?                            10:24
16· · · · A.· ·Yes.                                                                10:24
17· · · · Q.· ·And were those all on the plaintiff's side?                         10:24
18· · · · A.· ·I don't know.                                                       10:24
19· · · · Q.· ·Could you approximate how many false                                10:25
20· ·advertising cases you worked on when you were with                            10:25
21· ·the Newport Trial Group?                                                      10:25
22· · · · A.· ·No.                                                                 10:25
23· · · · Q.· ·Was it more than a dozen?                                           10:25
24· · · · A.· ·Yes.                                                                10:25
25· · · · Q.· ·You think it was more than 50?                                      10:25


                                Ryan Mark Ferrell
                                October 29, 2020                        74YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 31 of 34 Page ID
                                  #:74391
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· · · · A.· ·Yes.                                                                10:25
·2· · · · Q.· ·Was it more than 150?                                               10:25
·3· · · · A.· ·I don't know.                                                       10:25
·4· · · · Q.· ·A significant number?                                               10:25
·5· · · · A.· ·Depends how you define "significant."                               10:25
·6· · · · Q.· ·On a monthly basis, how many false                                  10:25
·7· ·advertising cases would you say you were working on                           10:25
·8· ·at any point in time?                                                         10:25
·9· · · · A.· ·It would depend on the month and the time.                          10:25
10· · · · Q.· ·And that would include cases that were in                           10:25
11· ·prelitigation and litigation?                                                 10:25
12· · · · A.· ·Yes.                                                                10:25
13· · · · Q.· ·Would you prepare demand letters in false                           10:25
14· ·advertising cases?                                                            10:25
15· · · · A.· ·It depends on the time period.                                      10:25
16· · · · Q.· ·In 2012, were you tasked with preparing                             10:25
17· ·demand letters in false advertising cases?                                    10:25
18· · · · A.· ·At times.                                                           10:26
19· · · · Q.· ·What times would those be?                                          10:26
20· · · · A.· ·2012.                                                               10:26
21· · · · Q.· ·When you say "at times," what does that                             10:26
22· ·mean?                                                                         10:26
23· · · · A.· ·There were times in 2012 where I prepared                           10:26
24· ·demand letters.                                                               10:26
25· · · · Q.· ·Can you estimate approximately how many                             10:26


                                Ryan Mark Ferrell
                                October 29, 2020                        75YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 32 of 34 Page ID
                                  #:74392
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· ·agreements with outside firms regarding fee splitting                         11:26
·2· ·or referrals?                                                                 11:26
·3· · · · A.· ·I don't know.                                                       11:26
·4· · · · Q.· ·Have you ever seen any of those agreements                          11:26
·5· ·between the Newport Trial Group --· Strike that.                              11:26
·6· · · · · · ·Have you ever seen an agreement between the                         11:26
·7· ·Newport Trial Group and an outside firm regarding fee                         11:26
·8· ·splitting or referrals?                                                       11:26
·9· · · · A.· ·I don't recall.                                                     11:26
10· · · · Q.· ·You currently worked for the Apex Trial                             11:26
11· ·Group.· Is that correct?                                                      11:26
12· · · · A.· ·Correct.                                                            11:26
13· · · · Q.· ·And what is the Apex Trial Group?                                   11:26
14· · · · A.· ·Apex Trial Law --                                                   11:26
15· · · · Q.· ·Excuse me.                                                          11:26
16· · · · A.· ·-- is my law firm.                                                  11:26
17· · · · Q.· ·Apex Trial Law.· Thank you.                                         11:26
18· · · · · · ·And what type of entity is Apex?                                    11:26
19· · · · A.· ·I believe it's a professional corporation.                          11:26
20· · · · Q.· ·And what is your title with Apex?                                   11:26
21· · · · A.· ·I don't have a specific title.                                      11:26
22· · · · Q.· ·Are you the owner?                                                  11:26
23· · · · A.· ·Yes.                                                                11:26
24· · · · Q.· ·Are you the sole owner?                                             11:26
25· · · · A.· ·Yes.                                                                11:26


                                Ryan Mark Ferrell
                                October 29, 2020                       119YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 33 of 34 Page ID
                                  #:74393
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· · · · Q.· ·Does anybody else have any equity interest                           11:26
·2· ·in the firm's proceeds?                                                        11:27
·3· · · · A.· ·I suppose my wife does.                                              11:27
·4· · · · Q.· ·No other attorney shares in the proceeds                             11:27
·5· ·from Apex Trial?                                                               11:27
·6· · · · A.· ·I'm not sure if my wife does or not.               I                 11:27
·7· ·believe that if I died, she might inherit it, but I                            11:27
·8· ·don't know.                                                                    11:27
·9· · · · Q.· ·Your wife doesn't have -- other than what's                          11:27
10· ·a community property interest, your wife doesn't have                          11:27
11· ·any actual ownership in Apex Trial Law?                                        11:27
12· · · · A.· ·No.                                                                  11:27
13· · · · Q.· ·And when did you incorporate Apex Trial                              11:27
14· ·Law?                                                                           11:27
15· · · · A.· ·I believe it was approved or filed or                                11:27
16· ·certified on my birthday in 2016.                                              11:27
17· · · · Q.· ·But the time you incorporated Apex, did --                           11:27
18· ·had you already left the Newport Trial Group?                                  11:27
19· · · · A.· ·I was in process.                                                    11:27
20· · · · Q.· ·When did you leave your position with the                            11:28
21· ·Newport Trial Group?                                                           11:28
22· · · · A.· ·Approximately the end of 2015.                                       11:28
23· · · · Q.· ·And why did you leave your position with                             11:28
24· ·NTG?                                                                           11:28
25· · · · A.· ·To form my own law firm.                                             11:28


                                Ryan Mark Ferrell
                                October 29, 2020                       120 YVer1f




                        DECLARATION OF JOSHUA S. FURMAN               EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 1108-8 Filed 04/27/21 Page 34 of 34 Page ID
                                  #:74394
                               Atkinson-Baker, Inc.
                                 www.depo.com


·1· · · · Q.· ·Was that decision to leave NTG solely your                          11:28
·2· ·own?                                                                          11:28
·3· · · · A.· ·It was an amicable split, yes.                                      11:28
·4· · · · Q.· ·So you left NTG on good terms?                                      11:28
·5· · · · A.· ·Yes.                                                                11:28
·6· · · · Q.· ·Did you receive any financial compensation                          11:28
·7· ·from NTG following your departure?                                            11:28
·8· · · · A.· ·Yes.                                                                11:28
·9· · · · Q.· ·And what was financial compensation?                                11:28
10· · · · A.· ·I continued to work on various cases until                          11:28
11· ·their closure.                                                                11:28
12· · · · Q.· ·Until what closure?                                                 11:28
13· · · · A.· ·The closure of the case.                                            11:28
14· · · · Q.· ·Until the --· Okay.                                                 11:28
15· · · · · · ·And which cases were you working on                                 11:28
16· ·following your departure from the Newport Trial                               11:28
17· ·Group?                                                                        11:29
18· · · · A.· ·The only one I specifically remember is a                           11:29
19· ·case that's still ongoing involving Green                                     11:29
20· ·Pharmaceuticals.                                                              11:29
21· · · · Q.· ·Do you currently receive any financial                              11:29
22· ·compensation from NTG in any form?                                            11:29
23· · · · A.· ·No.                                                                 11:29
24· · · · Q.· ·Do you currently -- I should clarify.· Do                           11:29
25· ·you currently receive any financial compensation from                         11:29


                                Ryan Mark Ferrell
                                October 29, 2020                       121YVer1f




                        DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 9
